Citation Nr: 0417458	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  01-04 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts




THE ISSUES

1.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for claimed rectal 
carcinoma.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from June 1964 to May 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 rating decision.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran and his representative if further action is 
required on his part.  



REMAND

The veteran is seeking service connection for claimed PTSD 
and rectal carcinoma.  The veteran essentially contends that 
he developed PTSD as a result of exposure to various 
stressors while serving as a courier on temporary duty 
assignments in the Republic of Vietnam.  The veteran also 
asserts that he developed rectal carcinoma as a result of 
exposure to herbicides while serving in the Republic of 
Vietnam.  

With respect to the claim of service connection for PTSD, the 
Board notes that he has alleged that he was present during 
attacks at Tan Son Nhut Air Base and in Chu Lai, Vietnam.  He 
also indicated that he was present on a plane traveling from 
Tan Son Nhut to Nha Trang around May 12, 1967, when the plane 
was fired at and struck on the right wing.  

The veteran further alleged that he arrived at Dong Ha Air 
Base shortly after an enemy attack on the mess hall had 
occurred sometime in the spring of 1967.  He explained that 
he saw dead bodies and wounded soldiers at that base.  

The Board notes that the veteran's service personnel records 
verify that he served as both a radar repairman and a courier 
with the 5th Tac Control Group at Clark Air Force Base in the 
Philippines while on active duty.  

The veteran has also submitted numerous travel vouchers, 
special orders, and temporary duty assignments establishing 
that he visited the Republic of Vietnam as a courier on 
several occasions between 1966 and 1968.  

The record reflects that the RO forwarded the veteran's 
description of his alleged in-service stressors to United 
States Armed Services Center for Research of Unit Records 
(USASCRUR) for verification of these events.  

In a December 2001 letter, the USASCRUR indicated that it had 
been unable to verify that any attacks had occurred at Chu 
Lai or Tan Son Nhut Air Base during the timeframe of the 
veteran's temporary duty assignments at those locations.  

The USASCRUR further indicated, however, that it had found 
records establishing that an attack had occurred at the 
dining hall of Dong Ha Air Base on July 3, 1967.  It was also 
noted that it had located records showing that at least one 
soldier had been killed in this attack, and that at least 
four soldiers had been wounded.  

As noted hereinabove, the veteran submitted numerous travel 
vouchers, special orders and temporary duty assignments 
establishing that he visited the Republic of Vietnam as a 
courier on numerous occasions in 1967.  In particular, the 
Board notes that these records establish that he visited 
several places between April 30, 1967, to May 15, 1967, again 
for five days in the middle of June 1967, and again on July 
26, 1967.  

However, these records do not reveal whether the veteran 
remained at Clark Air Force Base in the Philippines between 
June 15, 1967, and July 25, 1967 or whether he was traveling 
to other locations during that period.  

Because the records of his travel during service were 
submitted directly by the veteran and not obtained by the RO 
through the National Personnel Records Center (NPRC), the 
Board believes that further effort must be undertake to 
determine whether additional records may exist that could 
establish the veteran's location during that period.  

The Board believes that this is particularly necessary in 
light of the fact that the veteran noted in his stressor 
statement that he was unable to find travel vouchers or other 
documentation for temporary duty assignments in June 1967 and 
July 1967.  

Thus, the Board finds that a remand of this issue is 
warranted so that the RO can once again contact the NPRC and 
request any records showing the dates of the veteran's 
temporary duty assignments in Vietnam, particularly during 
the months of June 1967 and July 1967.  The RO should 
specifically request the following documents from the period 
in which the veteran was serving with the 5th Tac Control 
Group: DD Forms 1351-2, Travel Vouchers or Subvouchers; 
Special Orders; and AF Forms 626, Request and Authorization 
for Temporary Duty.  

If, following the aforementioned development, the RO 
determines that it is necessary to once again contact the 
USASCRUR to attempt to verify the alleged in-service 
stressors, the RO should undertake such actions.  

In addition, the RO should also arrange for the veteran to 
undergo another VA psychiatric examination to determine if 
such stressors resulted in PTSD.  

With respect to the veteran's claim of service connection for 
rectal carcinoma, the Board notes that, a claimant who, 
during active service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, is presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that he was not exposed to any such 
agent during that service.  38 U.S.C.A. § 1116(f) (West 
2002).  

As discussed, various service personnel records contained in 
the claims folder verify that the veteran was present in the 
Republic of Vietnam on numerous occasions between 1966 and 
1968.  Thus, exposure to herbicides is presumed.  

Given that the veteran's exposure to herbicides during 
service is presumed, and given that private medical records 
verify that he was diagnosed with rectal carcinoma in 1993, 
the Board believes that a VA examination is warranted so that 
a medical opinion can be obtained as to whether there is a 
relationship between that disability and his exposure to 
herbicides in the Republic of Vietnam.  

Accordingly, this case is remanded for the following actions:

1.  The RO must review the claims file 
and ensure that all notice obligations of 
the Veterans Claims Assistance Act of 
2000 (VCAA) have been satisfied in 
accordance with all pertinent judicial 
precedents and legislative enactments.  

2.  The RO should contact the veteran and 
obtain the names and addresses of any 
additional health care providers that 
have treated him for his claimed PTSD and 
rectal carcinoma.  After receiving this 
information and any necessary releases, 
the RO should contact the named medical 
providers and obtain copies of all 
related medical records.  

3.  The RO should also provide the 
veteran with notice of the purpose of 
this remand and afford him opportunity to 
provide any additional specific 
information pertaining to alleged 
stressful events of service, particularly 
informing him of the probative value of 
any detailed information regarding dates, 
places, detailed descriptions of events, 
and/or identifying information concerning 
any other individuals involved in the 
events, including their names, ranks, 
units of assignment and any other 
identifying detail.  The veteran should 
also be advised that he is free to 
identify and/or submit other information 
in support of his claim.  

4.  The RO should once again contact the 
NPRC and request any records showing the 
dates of the veteran's temporary duty 
assignments in Vietnam for the entire 
period in which he served with the 5th 
Tac Control Group, but particularly 
during the months of June 1967 and July 
1967.  The RO should specifically request 
the following documents: DD Forms 1351-2, 
Travel Vouchers or Subvouchers; Special 
Orders; and AF Forms 626, Request and 
Authorization for Temporary Duty.  

5.  Once the aforementioned development 
has been completed, the RO should make a 
determination as to whether it is 
necessary to once again contact the 
USASCRUR, located at 7798 Cissna Road, 
Suite 101, Springfield, Virginia 22150-
3197, and request verification of the 
veteran's alleged in-service stressors.  
If it is determined that such action is 
necessary, the USASCRUR should be 
requested to provide any information 
which might corroborate each of the 
veteran's alleged stressors. A response, 
negative or positive, should be 
associated with the claims file.  The RO 
should, as indicated, undertake follow-up 
through appropriate channels to obtain 
verification of the veteran's claimed 
stressors.  

6.  Then the RO should arrange for the 
veteran to be afforded a VA psychiatric 
examination.  The claims folder must be 
provided to the examiner and review of 
such should be reflected in the completed 
examination report.  All necessary tests 
and studies should be accomplished.  The 
examiner should specifically confirm or 
refute whether the veteran meets the 
diagnostic criteria for a diagnosis of 
PTSD and identify any other existing 
psychiatric disabilities.  The examiner 
should identify the specific stressor 
events that support the diagnosis of 
PTSD.  

7.  The RO must arrange for the veteran 
to undergo an appropriate VA examination 
to determine whether it is at least as 
likely as not that his claimed rectal 
carcinoma is related to his exposure to 
herbicides during service.  All tests and 
studies deemed necessary by the examiner 
should be conducted.  A complete 
rationale should be provided for any 
opinion rendered.  

8.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claims of entitlement to service 
connection for PTSD and rectal carcinoma.  
If the benefits sought on appeal remain 
denied, the RO should provide the veteran 
and his representative a Supplemental 
Statement of the Case and afford them the 
opportunity to respond thereto.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




